                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

BILLY LUKE,                                          )
                                                     )
                              Petitioner,            )
                                                     )
                         v.                          )       No. 4:19-cv-00107-SEB-DML
                                                     )
SHERIFF Dearborn County Law Enforcement              )
Center,                                              )
                                                     )
                              Respondent.            )

                        ORDER GRANTING MOTION TO DISMISS

       In his petition for writ of habeas corpus, petitioner Billy Luke challenges his 2012 Dearborn

County, Indiana conviction for public indecency. The respondent moved to dismiss the petition,

arguing that it must be denied because Mr. Luke is not in custody pursuant to this conviction, the

petition is time-barred, and Mr. Luke’s claims are procedurally defaulted. Dkt. 9. Mr. Luke

responds that he was denied a belated appeal in state court and therefore it should not matter that

he is no longer in custody. Dkt. 10. The respondent did not reply and the time to do so has passed.

       For the reasons explained in this Order, the respondent’s motion to dismiss is granted and

Mr. Luke’s petition for a writ of habeas corpus is dismissed for lack of jurisdiction.

                                            I. Background

       Mr. Luke was convicted on July 25, 2012, and sentenced on August 3, 2012. Dkt. 9-1.

Mr. Luke did not appeal. On August 10, 2017, he filed a petition for post-conviction relief in state

court. He requested and received representation by the Indiana State Public Defender. He filed a

pro se motion for a belated direct appeal, but the trial court denied the motion because Mr. Luke

was represented by counsel. Dkt. 9-2, p. 5. The trial court denied Mr. Luke’s petition for post-

conviction relief on April 5, 2019. He did not appeal.
        On May 13, 2019, Mr. Luke mailed the instant petition for a writ of habeas corpus seeking

federal collateral review of his conviction. Dkt. 1.

                                         II. Applicable Law

        A federal court may grant habeas relief only if the petitioner demonstrates that he is in

custody “in violation of the Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a)

(1996). In an attempt to “curb delays, to prevent ‘retrials’ on federal habeas, and to give effect to

state convictions to the extent possible under law,” Congress revised several statutes governing

federal habeas relief as part of AEDPA. Williams v. Taylor, 529 U.S. 362, 404 (2000). “Under

28 U.S.C. § 2244(d)(1)(A), a state prisoner seeking federal habeas relief has just one year after his

conviction becomes final in state court to file his federal petition.” Gladney v. Pollard, 799 F.3d

889, 894 (7th Cir. 2015). “The one-year clock is stopped, however, during the time the petitioner’s

‘properly filed’ application for state postconviction relief ‘is pending.’” Day v. McDonough, 547

U.S. 198, 201 (2006) (quoting 28 U.S.C. § 2244(d)(2)). To the extent applicable, 28 U.S.C.

§ 2244(d)(1)(C) provides that a state prisoner “has one year to file a habeas petition based on a

newly recognized constitutional right made retroactively applicable by the Supreme Court to

collateral review.”

                                           III. Discussion

        Mr. Luke does not dispute that he is no longer in custody for this conviction. “Federal

courts have jurisdiction over a habeas petition only if the petitioner is ‘in custody pursuant to the

judgment of a State court.’” Stanbridge v. Scott, 791 F.3d 715, 718 (7th Cir. 2015) (citing 28

U.S.C. § 2254(a) and Maleng v. Cook, 490 U.S. 488, 490 (1989)). Although Mr. Luke is currently

in custody, it is not pursuant to the judgment he is challenging in this petition. Therefore, this Court
lacks jurisdiction to decide the petition. Id. (citing Lackawanna Cnty. Dist. Attorney v. Coss, 532

U.S. 394, 401(2001)).

       For this reason, the respondent’s motion to dismiss, dkt. [9], is granted and the petition is

dismissed for lack of jurisdiction. Final judgment consistent with this Order shall now issue.

       IT IS SO ORDERED.



       9/25/2019
Date: ____________                                   _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana


Distribution:

BILLY LUKE
206854
DEARBORN COUNTY LAW ENFORCEMENT CENTER
301 W. High St.
Lawrenceburg, IN 47025

Jesse R. Drum
INDIANA ATTORNEY GENERAL
jesse.drum@atg.in.gov
